Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 1 of 27 Page ID #:74




 1
   Courtney Abrams (Cal. Bar No. 265742)
   courtney@courtneyabramslaw.com
 2 Courtney Abrams, PC

 3 2711 Sepulveda Blvd., No. 625
   Manhattan Beach, CA 90266
 4 (310) 601-4448 (T)

 5
     Monica H. Beck (pro hac vice to be filed)
 6 mbeck@tfnlgroup.com

 7 Chloe M. Neely (pro hac vice to be filed)
     cneely@tfnlgroup.com
 8 The Fierberg National Law Group

 9 161 East Front Street, Suite 200
     Traverse City, MI 49684
10 (231) 933-0180 (T)

11 (231) 252-8100 (F)

12 Attorneys for Plaintiff Jane Doe

13
                         UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15
     JANE DOE
16
                     Plaintiff,                  Case No: 2:21-cv-1918
17

18   vs.
                                                  COMPLAINT FOR VIOLATION
19   CHRISTOPHER D’ELIA                           OF FEDERAL CHILD SEXUAL
                                                   EXPLOITATION AND CHILD
20                  Defendant.                       PORNOGRAPHY LAWS
21                                                  DEMAND FOR JURY TRIAL
22

23
           Plaintiff Jane Doe, through her attorneys, brings this action against Defendant
24
     Christopher D’Elia for violation of federal child sexual exploitation and child
25

26 pornography statutes 18 U.S.C. § 2251 et seq.

27

28

                                          COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 2 of 27 Page ID #:75




                                 NATURE OF THE ACTION
 1

 2          1.     This lawsuit seeks damages arising out of the Defendant’s violations of

 3 federal child pornography statutes, 18 U.S.C. § 2251, § 2252, and § 2252A.

 4          2.     Ms. Doe brings this suit pursuant to the civil remedy provisions of 18
 5
     U.S.C. § 2252A(f) and § 2255(a). Section 2252A(f) provides a civil remedy for
 6
     victims who are aggrieved by a violation of § 2252A. Section 2255(a) allows
 7
     victims of certain enumerated federal law violations, including § 2251, § 2252, and
 8

 9 § 2252A, who suffer personal injury as a result of the violation to recover actual

10 damages or liquidated damages in the amount of $150,000, whichever is greater. A

11 court may also award punitive damages, equitable relief, and attorneys’ fees and

12
     costs to plaintiffs.
13
                               JURISDICTION AND VENUE
14
            3.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this is
15

16 a civil action arising under the laws of the United States, specifically 18 U.S.C.

17 § 2252A(f) and § 2255.

18          4.     Venue is proper in the United States District Court for the Central
19
     District of California pursuant to 28 U.S.C. § 1391(b)(1) and 18 U.S.C. § 2255(c)(1)
20
     because it is the judicial district where the sole Defendant resides.
21
                                           PARTIES
22

23          5.     At all relevant times, Plaintiff Jane Doe was a minor. Ms. Doe is now

24 24 years old. Given the sensitive nature of the allegations, Ms. Doe seeks to protect

25 her privacy and identity and files her Motion to Proceed Under Pseudonym

26
     contemporaneously with this Complaint.
27

28
                                                2
                                           COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 3 of 27 Page ID #:76




 1         6.     Defendant Christopher William D’Elia is, upon information and belief,
 2
     a citizen of Los Angeles County, California.
 3
           7.     Upon information and belief, Defendant D’Elia was born in 1980, and
 4
     at all relevant times was approximately 34 years old.
 5

 6                              FACTUAL BACKGROUND
 7                Defendant D’Elia Knowingly Exploited & Solicited Child
                Pornographic Images of Ms. Doe when She Was 17-Years Old
 8

 9         8.     On Friday, February 19, 2021, Defendant D’Elia publicly released a
10
     video statement confronting the deluge of sexual misconduct allegations against
11
     him. He stated, “I do know how it looks . . . I know it looks bad.” He insisted: “It
12

13
     doesn’t show the full scope of what happened.” In that regard, Defendant D’Elia is

14 correct. While he has taken time away from the limelight because “[s]ex controlled

15 [his] life” and “it was [his] focus all the time,” Ms. Doe has grappled with the

16 lasting ramifications of Defendant D’Elia’s self-admitted “problem.” But compared

17
     to Defendant D’Elia, who claims “this was always about sex” to him, it was much
18
     more to Ms. Doe. It was about child pornography and child sexual exploitation.
19

20
     And Ms. Doe was the child.

21         9.     In late 2014, Ms. Doe was a 17-year-old high school student and she,
22 like many young women, communicated with Defendant D’Elia over social media.

23 Defendant D’Elia, true to his predatory pattern, soon invited Ms. Doe to one of his

24
     comedy shows and secluded her in his hotel room where he degraded her by, among
25
     other things, ejaculating on her face. After that, Defendant D’Elia—then a 34-year-
26

27
     old man who knew that Ms. Doe was 17, still in high school, and had been a virgin

28 prior to meeting him—exploited his own fame and status and Ms. Doe’s youth and
                                               3
                                          COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 4 of 27 Page ID #:77




 1 inexperience. He constructed a manipulative, controlling, and abusive dynamic in

 2
     which he demanded Ms. Doe provide him sexually explicit images of herself over
 3
     the internet, directed her what specific sexual poses and acts she should perform for
 4
     him, and psychologically punished her when she refused. Ultimately, over the
 5

 6 course of four months, Defendant D’Elia solicited and received scores of sexually

 7 explicit photos and videos of Ms. Doe when she was a minor—including images of

 8 her “fingering” her vagina, simulating oral sex, and of her fully exposed genitalia—

 9
     all in violation of federal child pornography and sexual exploitation laws.
10
                   Defendant D’Elia’s Stand-Up Comedy & Acting Career
11
           10.    Defendant D’Elia is a stand-up comedian and actor, known for his roles
12

13 in the television shows Whitney and Undateable on NBC, The Good Doctor on

14 ABC, and You on Netflix. Defendant has appeared in a number of other television

15 shows and films.

16
           11.    Defendant has performed stand-up comedy since approximately 2006
17
     and has been featured on Comedy Central and Showtime. He was named one of
18
     Variety’s “10 Comics to Watch” in 2011. Defendant D’Elia appeared in his first
19

20 one-hour stand-up comedy special in 2013 on Comedy Central and has since had

21 three additional specials, all on Netflix. Defendant has also performed on several

22 nationwide stand-up comedy tours.

23
           12.    Defendant D’Elia maintains a strong presence on social media. He has
24
     approximately 2.1 million followers on Instagram, two million followers on Vine,
25
     one million followers on Twitter, and over half a million followers on Facebook.
26

27         13.    Defendant has also become well-known for using Snapchat to promote

28 his comedy. Through the Snapchat application, users can send photographs, videos,
                                               4
                                          COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 5 of 27 Page ID #:78




 1 or messages—all referred to as “snaps”—to individual recipients. Snaps are only

 2
     available to view for a short time before they disappear. The application also has a
 3
     feature for users to share “Stories” that are available for either a user’s “friends” or
 4
     the general public to view. Each “Story” is available for a 24-hour period.
 5

 6 Although the key feature of Snapchat is that photos, videos, and messages

 7 “disappear” after they have been viewed, it is possible to save Snapchat photos,

 8 videos, and messages, for example by taking a screenshot of the image.

 9
                    Defendant D’Elia’s 2014 “Under No Influence” Tour
10
           14.    Defendant D’Elia began his “Under No Influence” Tour in September
11
     2014, during which time he was scheduled to perform stand-up comedy in more
12

13 than 30 cities in the United States and Canada. The tour began on September 18,

14 2014, and was scheduled to end with a final show in Las Vegas on December 27,

15 2014.

16
           15.    Defendant D’Elia’s tour included shows in Westbury, New York
17
     (September 18), Atlantic City (September 19), Washington, D.C. (September 20),
18
     Albany (September 25), Toronto (September 26–27), Columbus (October 2), Royal
19

20 Oak, Michigan (October 3), Indianapolis (October 4), Chicago (October 9), Kansas

21 City (October 10), St. Louis (October 11), Milwaukee (October 16), Madison

22 (October 17), Minneapolis (October 18), Orlando (October 22), West Palm Beach

23
     (October 23), Miami (October 24), Tampa (October 25), Boston (November 6),
24
     Mashantucket, Connecticut (November 7), New York (November 8), Seattle
25
     (November 14), Portland (November 15), Eugene, Oregon (November 16), New
26

27 Orleans (November 20), Austin (November 21), Dallas (November 22), Durham,

28
                                                 5
                                            COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 6 of 27 Page ID #:79




 1 North Carolina (December 5), Atlanta (December 6), San Francisco (December 11),

 2
     Los Angeles (December 13), and Las Vegas (December 27).
 3
                 Ms. Doe First Contacted Defendant D’Elia on Social Media
 4
           16.    In 2014, Ms. Doe was 17 years old.
 5

 6         17.    On or about September 30, 2014, Ms. Doe first contacted Defendant

 7 D’Elia via Instagram. She sent him a photograph of herself via “direct message”—a

 8 message that she sent privately to Defendant D’Elia.

 9
           18.    The photo showed a young Ms. Doe, holding a giant teddy bear and
10
     laughing.
11
           19.    Ms. Doe and her friend had been watching the television show
12

13 Workaholics and had seen Defendant D’Elia in an episode.

14         20.    Ms. Doe and her friends sent the photo to Defendant D’Elia as a joke;
15 they assumed he would not answer because of his celebrity status.

16
           21.    Defendant D’Elia responded to Ms. Doe’s direct message right away,
17
     asking her to come to one of his comedy shows.
18
           22.    Ms. Doe responded, telling Defendant D’Elia she would probably make
19

20 it to one of his shows in November, in Connecticut.

21         23.    Defendant D’Elia was scheduled to perform a show in Mashantucket,
22 Connecticut on November 7, 2014, at the Fox Theater at Foxwoods Resort Casino

23
     as part of his “Under No Influence” comedy tour.
24
           24.    The day after Ms. Doe first messaged Defendant, he asked her if she
25
     had a Snapchat account.
26

27         25.    Ms. Doe did not answer Defendant’s question for a while because she

28 was not sure if she should.
                                              6
                                          COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 7 of 27 Page ID #:80




 1          26.   When Ms. Doe did not answer Defendant D’Elia right away, he sent
 2
     her another message with his Snapchat account information.
 3
            27.   Ms. Doe added Defendant D’Elia as a “friend” on Snapchat later that
 4
     day.
 5
                    Defendant D’Elia Continued to Communicate with
 6                     Ms. Doe via Social Media & Began to Solicit
 7            Child Pornography Images from Ms. Doe via Snapchat & Email

 8          28.   As soon as Ms. Doe added Defendant D’Elia on Snapchat, he started

 9 sending her messages. He sent her a picture message immediately, and Ms. Doe

10 responded.

11
            29.   Defendant asked Ms. Doe again about coming to his comedy show.
12
            30.   Defendant also asked Ms. Doe to show him more of herself.
13
            31.   Defendant D’Elia asked Ms. Doe to keep sending him pictures, each
14

15 time asking to see more of her.

16          32.   Defendant first asked Ms. Doe to send him a photo showing her whole
17 body, and then asked Ms. Doe to send him a photo of herself undressed.

18
            33.   Defendant D’Elia’s messages to Ms. Doe became sexual very quickly.
19
     The same night they first started exchanging messages, Defendant D’Elia asked Ms.
20
     Doe to send him nude pictures of herself.
21

22          34.   Ms. Doe felt uncomfortable with Defendant D’Elia’s request, so she

23 ignored his request and repeatedly tried to change the subject.

24          35.   Defendant D’Elia persisted and continued asking Ms. Doe for nude
25
     photos of herself.
26
            36.   For approximately the next month, Ms. Doe and Defendant exchanged
27
     messages every day.
28
                                                 7
                                         COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 8 of 27 Page ID #:81




 1         37.   During that time, Defendant asked Ms. Doe for pictures of herself
 2
     occasionally.
 3
           38.   Defendant D’Elia and Ms. Doe communicated primarily via Snapchat
 4
     and email. After the first few times Ms. Doe sent him photos of herself, Defendant
 5

 6 D’Elia asked her to send him photos or videos of herself by email.

 7         39.   Over time, Defendant D’Elia became more insistent in his requests for
 8 photos of Ms. Doe, including by urging her to send him photos at specific times and

 9
     soliciting specific kinds of photos from Ms. Doe.
10
           40.   On October 6, 2014, Defendant commented, “HAHA,” on a photograph
11
     of Ms. Doe’s father that Ms. Doe posted on her Instagram account and commented.
12

13         41.   On October 19, 2014, Defendant “liked” a photograph of Ms. Doe that

14 she posted on her Instagram account. The photograph, captioned “Selfie Sunday

15 still a thing?” showed a fresh-faced Ms. Doe.

16
           42.   On October 23, 2014, Ms. Doe posted a photo of herself and a friend
17
     from her high school’s “Spirit Day.” The photo showed her and another person
18
     dressed up in red, white, and blue, in the hallway of her high school. Ms. Doe had
19

20 her hand over her heart and the caption read, “Could we get more patriotic?” In the

21 background were other students walking in the hallway, several of whom were

22 similarly dressed up for Spirit Day. Defendant D’Elia commented on the photo,

23
     “Haha wtf.” Ms. Doe’s friends commented, expressing surprise and asking Ms. Doe
24
     how she knew Defendant D’Elia. Defendant D’Elia commented a second time,
25
     “[@Ms. Doe] haha I’m not hating! So funny everyone tripping out on the comments
26

27 too.” Ms. Doe responded to Defendant, “@chrisdelia haha look what you’ve done.”

28
                                              8
                                          COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 9 of 27 Page ID #:82




 1         43.   During their interactions, Defendant D’Elia was pleasant and showed
 2
     interest in Ms. Doe.
 3
           44.   At times, however, Defendant D’Elia was pushy or aggressive when
 4
     Ms. Doe communicated with him.
 5

 6         45.   For example, Ms. Doe avoided sending Defendant D’Elia photos of

 7 herself several times because she was uncomfortable, was with her family, or was at

 8 school. Defendant D’Elia continued to insist that Ms. Doe send him the photos he

 9
     had requested and would not talk about anything else until she complied with his
10
     demands.
11
           46.   Ms. Doe sent Defendant D’Elia approximately 5–10 sexually explicit
12

13 photos and videos of herself before she met him in person. Ms. Doe was only 17

14 years old at the time.

15                Defendant D’Elia & Ms. Doe Met in Person & Had Sex
16
           47.   Over time, Defendant D’Elia became increasingly insistent that Ms.
17
     Doe meet him in person.
18
           48.   For example, after Ms. Doe initially told Defendant D’Elia that she
19

20 would attend his show, she had second thoughts and told Defendant D’Elia that she

21 may not be able to make it to his show. In response, Defendant D’Elia guilted Ms.

22 Doe by telling her how much he wanted to see her and how special it would be if

23
     she came to his show.
24
           49.   The night before Defendant D’Elia’s show in Connecticut, Ms. Doe
25
     and Defendant D’Elia exchanged phone numbers at Ms. Doe’s suggestion.
26

27 Defendant D’Elia gave Ms. Doe a phone number she later learned was a fake phone

28 number associated with a text messaging application.
                                              9
                                         COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 10 of 27 Page ID #:83




  1          50.   On November 7, 2014, Ms. Doe and two of her friends drove from their
  2
      hometown to the Foxwoods Resort Casino in Mashantucket, Connecticut, where
  3
      Defendant D’Elia was performing that night.
  4
             51.   Ms. Doe told Defendant D’Elia what time she was planning to arrive at
  5

  6 his show. In response, Defendant D’Elia insisted Ms. Doe needed to arrive earlier

  7 so they could “hang out” before the show.

  8          52.   When she did not immediately agree, Defendant D’Elia continued to
  9
      pressure Ms. Doe to arrive at the venue early enough to see him before the show
 10
      started.
 11
             53.   When Ms. Doe arrived at the Foxwoods Resort Casino, Defendant
 12

 13 D’Elia asked Ms. Doe via text message to come up to his hotel room at the Casino

 14 before his show.

 15          54.   Defendant D’Elia told Ms. Doe via text message what floor his room
 16
      was on, but he did not tell her his specific room number.
 17
             55.   Ms. Doe was very nervous about going to Defendant D’Elia’s hotel
 18
      room, especially because he was so vague about which room he was in, so she
 19

 20 brought one of her friends with her.

 21          56.   When Ms. Doe and her friend got off the elevator on Defendant
 22 D’Elia’s floor, they stood in the hallway outside the elevator and Ms. Doe sent

 23
      Defendant D’Elia a text message letting him know that she was there.
 24
             57.   Defendant D’Elia responded with a text message telling Ms. Doe that
 25
      her friend needed to leave or he would not open the door to his hotel room.
 26

 27          58.   Ms. Doe’s friend reluctantly went back to the elevator.

 28
                                               10
                                           COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 11 of 27 Page ID #:84




  1         59.   After Ms. Doe’s friend left, Defendant D’Elia opened the door to his
  2
      hotel room, which was located in the corner of the hallway with a direct view of the
  3
      elevator. Ms. Doe understood that Defendant D’Elia had been watching her and her
  4
      friend through the peephole in his hotel room door.
  5

  6         60.   Ms. Doe went into Defendant D’Elia’s hotel room.

  7         61.   Defendant D’Elia made small talk with Ms. Doe briefly, asking her
  8 how the drive had been and a few other questions.

  9
            62.   The television in Defendant D’Elia’s hotel room was on, and Defendant
 10
      D’Elia told Ms. Doe to have a seat on the couch.
 11
            63.   Ms. Doe sat down on the couch, and Defendant D’Elia sat next to her.
 12

 13         64.   Shortly after they sat down on the couch, and approximately two to

 14 three minutes after Ms. Doe had entered Defendant D’Elia’s hotel room, Defendant

 15 D’Elia grabbed Ms. Doe’s hand, put it on his already erect penis, and started moving

 16
      her hand to pleasure himself.
 17
            65.   Defendant D’Elia then instructed Ms. Doe to get on the floor, take off
 18
      his shoes and pants, and give him oral sex.
 19

 20         66.   Defendant D’Elia continued to tell Ms. Doe what to do and told her she

 21 was a “good girl” when she did what he said.

 22         67.   Defendant D’Elia did not touch Ms. Doe, except to show her what he
 23
      wanted her to do to him.
 24
            68.   Defendant D’Elia then made Ms. Doe undress herself while he
 25
      watched, and told Ms. Doe to go lay on the bed.
 26

 27         69.   Defendant D’Elia and Ms. Doe never kissed.

 28
                                               11
                                           COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 12 of 27 Page ID #:85




  1         70.    Approximately ten minutes after she arrived at his hotel room,
  2
      Defendant D’Elia had sex with Ms. Doe.
  3
            71.    During sex, Defendant D’Elia asked Ms. Doe several times to tell him
  4
      how old she was. She told him she was 17-years-old, and he responded that the fact
  5

  6 that Ms. Doe was only 17—a minor—was “hot.”

  7         72.    During sex, Defendant D’Elia asked Ms. Doe if she was still in high
  8 school. She said “yes,” and Defendant D’Elia responded that the fact that Ms. Doe

  9
      was in high school was “hot.”
 10
            73.    Defendant D’Elia asked Ms. Doe several times to tell him what grade
 11
      she was in while they had sex, and she told him she was still in high school.
 12

 13         74.    Defendant D’Elia forced Ms. Doe to look in his eyes while they had

 14 sex. Every time she tried to close her eyes or look away, Defendant D’Elia

 15 demanded that Ms. Doe look at him. At one point, Ms. Doe looked away and

 16
      Defendant D’Elia grabbed her face and made her look at him.
 17
            75.    Ms. Doe was a virgin when she met Defendant D’Elia. Several times
 18
      during sex, Defendant D’Elia asked her if she was a virgin, and she told him “no,”
 19

 20 because she did not want him to have that information about her.

 21         76.    Defendant D’Elia asked Ms. Doe several more times if she was a
 22 virgin. When she told him “no,” Defendant D’Elia asked Ms. Doe how many

 23
      people she had previously had sex with.
 24
            77.    In fact, Ms. Doe’s encounter with Defendant D’Elia was her first sexual
 25
      experience of any kind—she had not even kissed anyone before she met him.
 26

 27         78.    After they finished having sex, Defendant D’Elia asked Ms. Doe about

 28 college. He also commented that Ms. Doe had bled on his bed.
                                                12
                                           COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 13 of 27 Page ID #:86




  1         79.    Defendant D’Elia told Ms. Doe that she needed to come back up to his
  2
      hotel room after his show.
  3
            80.    Approximately 30 minutes after she arrived at Defendant D’Elia’s hotel
  4
      room, Ms. Doe left to attend Defendant D’Elia’s show.
  5

  6         81.    Ms. Doe returned to Defendant D’Elia’s hotel room after the show

  7 because she was confused about their first encounter. Although she felt like

  8 something was wrong, she had never had sex before that night and could not

  9
      identify what she was feeling.
 10
            82.    When Ms. Doe returned to Defendant D’Elia’s hotel room after the
 11
      show, he told her to give him oral sex.
 12

 13         83.    Defendant D’Elia asked Ms. Doe how she and her friends liked his

 14 show, and how big of fans they all were.

 15         84.    Defendant D’Elia also asked Ms. Doe if her friends were in high school
 16
      too, but otherwise did not make conversation with Ms. Doe.
 17
            85.    After she gave him oral sex, Defendant D’Elia had sex with Ms. Doe
 18
      again. At the end, Defendant D’Elia made Ms. Doe sit on the floor while he
 19

 20 ejaculated on her face.

 21         86.    At the end of the night, Ms. Doe left Defendant D’Elia’s hotel room
 22 feeling disgusting and defeated.

 23
                     Defendant D’Elia Continued to Manipulate Ms. Doe
 24
                   to Solicit Child Pornography Images & Videos from Her
 25
            87.    The next day, Defendant D’Elia “unfollowed” Ms. Doe on Instagram.
 26
            88.    Ms. Doe sent Defendant D’Elia a text message, but he did not respond.
 27

 28
                                                13
                                           COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 14 of 27 Page ID #:87




  1         89.    Three days later, Ms. Doe asked Defendant D’Elia via Snapchat if she
  2
      had done something wrong to make him unfollow her on Instagram.
  3
            90.    Defendant D’Elia replied, telling Ms. Doe that he did not ever want to
  4
      hear her say “no” to him, and that the last girl who said “no” to him did not hear
  5

  6 from him for six months. Defendant D’Elia asked Ms. Doe, “you don’t want that do

  7 you?”

  8         91.    At the time, Ms. Doe did not understand what Defendant D’Elia was
  9
      referring to when he told her he did not want to hear her say “no.”
 10
            92.    After that, Ms. Doe and Defendant D’Elia communicated exclusively
 11
      by Snapchat and email.
 12

 13         93.    Defendant D’Elia told Ms. Doe to send him sexually explicit photos or

 14 videos within a certain timeframe and, if she did not, he unfollowed her on social

 15 media.

 16
            94.    Defendant D’Elia would then re-follow Ms. Doe only if she complied
 17
      with his requests and sent him a new photo or video.
 18
            95.    The pattern of unfollowing and re-following happened approximately
 19

 20 four times.

 21         96.    Ms. Doe complied with Defendant D’Elia’s requests to send him
 22 sexually explicit photos and/or videos because she felt convinced that he liked her

 23
      and was interested in her life.
 24
            97.    Over the course of six or seven months, Ms. Doe sent Defendant D’Elia
 25
      more than 100 sexually explicit photos and videos.
 26

 27         98.    Of those photos and videos, approximately half of them were while Ms.

 28 Doe was a minor.
                                                14
                                            COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 15 of 27 Page ID #:88




  1         99.    During their conversations, Defendant D’Elia told Ms. Doe how she
  2
      ranked among the other girls and women he had talked to or had sex with.
  3
            100. Defendant D’Elia told Ms. Doe not to have sex with anyone else
  4
      because he wanted her to have sex with him only.
  5

  6         101. As Ms. Doe later learned, Defendant D’Elia’s directive apparently

  7 included the caveat that he could—and did—demand she have sex with boys her

  8 own age, but under the condition that she would send him videos of herself doing

  9
      so.
 10
            102. If Ms. Doe did not do what Defendant D’Elia asked her to, he would
 11
      respond to her with degrading comments.
 12

 13         103. For example, Defendant D’Elia told Ms. Doe that she moved “down in

 14 rank” to his “number three girl.” Defendant D’Elia told Ms. Doe that his “number

 15 one girl” was in New York and did anything he asked her to do, as soon as he asked.

 16
      Defendant D’Elia compared Ms. Doe to other women and girls and attacked her
 17
      self-confidence.
 18
            104. Defendant D’Elia threatened to block Ms. Doe if she did not do what
 19

 20 he told her to, and warned her that she would never hear from him again.

 21         105. By contrast, when Ms. Doe complied with Defendant D’Elia’s
 22 demands, he treated her like she was the best person in the world.

 23
            106. Defendant D’Elia continued to ask Ms. Doe for more pictures and
 24
      videos of increasingly graphic and sexually explicit things.
 25
            107. For example, Defendant D’Elia asked Ms. Doe to send him a video of
 26

 27 her touching herself sexually, while she was in class at her high school.

 28
                                                15
                                           COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 16 of 27 Page ID #:89




  1         108. Defendant D’Elia asked Ms. Doe several times to make and send
  2
      pornographic videos to him of herself having sex with boys her age.
  3
            109. About a month after she met him in person, Defendant D’Elia told Ms.
  4
      Doe that he wanted her to video-record herself giving a boy her age oral sex. Ms.
  5

  6 Doe did not want to do what Defendant D’Elia asked, but he continued to pressure

  7 her extensively for several months. Ms. Doe felt so much pressure to comply with

  8 Defendant D’Elia’s demand that she and a female friend—who was also 17 at the

  9
      time—made a video where they pretended to do what Defendant D’Elia asked.
 10
            110. Defendant D’Elia insisted Ms. Doe send him videos of her “fingering”
 11
      herself, which she did.
 12

 13         111. Defendant D’Elia told Ms. Doe that he wanted to have anal sex with

 14 her, and demanded she send him pictures of her buttocks, which she did.

 15         112. Defendant D’Elia asked Ms. Doe to send him photos and videos of
 16
      herself putting her fingers in her mouth in a sexual manner. He asked her to put her
 17
      fingers in her mouth so many times that she almost threw up.
 18
            113. Defendant D’Elia asked Ms. Doe multiple times if she had any friends
 19

 20 who would like to meet him or his friends.

 21         114. Defendant D’Elia repeatedly asked Ms. Doe to meet up with and have
 22 sex with some of his friends. At one point, Defendant D’Elia sent Ms. Doe a photo

 23
      via Snapchat of him and the friend he wanted Ms. Doe to meet. The friends
 24
      Defendant D’Elia wanted Ms. Doe to meet included several other stand-up
 25
      comedians: Bryan Callen, Jason Collings, and Michael Lenoci.
 26

 27

 28
                                               16
                                           COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 17 of 27 Page ID #:90




  1         115. In January 2015, Ms. Doe told Defendant D’Elia that she had been a
  2
      virgin when they met. He responded, “I know, I wish you had told me that, it would
  3
      have made it so much hotter.”
  4
            116. Ms. Doe also reinforced to Defendant D’Elia that she was 17, and
  5

  6 Defendant D’Elia responded, “I know.”

  7         117. Ms. Doe told Defendant D’Elia these two things because she thought it
  8 might make him realize how young and inexperienced she was, and he would be

  9
      nicer to her.
 10
                      Ms. Doe Stopped Communicating with Defendant D’Elia
 11
            118. On January 31, 2015, Ms. Doe turned 18.
 12

 13         119. Defendant D’Elia and Ms. Doe continued interacting until May 2015,

 14 when Ms. Doe began a relationship with a peer.

 15         120. During that time, Defendant D’Elia continued to use the same “hot and
 16
      cold” tactics to manipulate Ms. Doe to send him sexually explicit photos and videos
 17
      of herself.
 18
            121. Defendant D’Elia asked Ms. Doe to send him videos of herself having
 19

 20 sex with her boyfriend, or tell her boyfriend certain things and then send Defendant

 21 D’Elia screenshots of it.

 22         122. Ms. Doe never sent Defendant D’Elia any videos of her with her
 23
      boyfriend.
 24
            123. When Defendant D’Elia asked Ms. Doe to tell her boyfriend via text
 25
      message that she was a “dirty slut” who wanted him to do specific sexual things to
 26

 27 her, Ms. Doe faked the text messages by sending them to her own phone number

 28 and then sending Defendant D’Elia a screenshot of the messages.
                                               17
                                          COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 18 of 27 Page ID #:91




  1         124. Defendant D’Elia continued to send messages to Ms. Doe.
  2
            125. Ms. Doe never sent him any sexually explicit photos or videos after
  3
      June or July 2015.
  4
            126. Even after she ceased sending Defendant D’Elia explicit photographs
  5

  6 and videos, Ms. Doe continued to feel an obligation to make Defendant D’Elia

  7 happy.

  8         127. Defendant D’Elia continued to send Ms. Doe messages and asked her
  9
      repeatedly to meet with him during her first year in college.
 10
            128. Ms. Doe never met with Defendant D’Elia again.
 11
            129. Ms. Doe blocked Defendant D’Elia on Snapchat in July 2015, and
 12

 13 again in October 2015.

 14         130. Both times Ms. Doe blocked Defendant D’Elia because she knew their
 15 dynamic was unhealthy.

 16
            131. Each time, Defendant D’Elia emailed Ms. Doe and asked her where she
 17
      went, and why she did not do what he had asked her to do.
 18
            132. Each time, Ms. Doe felt guilty and added Defendant D’Elia back.
 19

 20         133. In October or November 2015, Defendant D’Elia requested Ms. Doe as

 21 a “friend” on Facebook using his personal Facebook account, as opposed to his

 22 professional Facebook account. Ms. Doe accepted his request.

 23
            134. Ms. Doe rarely communicated with Defendant D’Elia after 2015. She
 24
      eventually blocked him on Snapchat for good in 2017 when he messaged her
 25
      repeatedly asking her to come to a show he was performing in West Virginia.
 26

 27         135. The last communication Ms. Doe received from Defendant D’Elia were

 28 Snapchat messages and emails asking her to come see him in West Virginia.
                                                18
                                            COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 19 of 27 Page ID #:92




  1           136. The last communication Ms. Doe sent to Defendant D’Elia was in
  2
      2019.
  3
              137. Ms. Doe saw Defendant D’Elia in the second season of the television
  4
      series You, on Netflix.
  5

  6           138. In the show, Defendant D’Elia portrayed a well-known stand-up

  7 comedian who preyed on underage girls.

  8           139. Defendant D’Elia’s performance in the show deeply disturbed Ms. Doe
  9
      because the character he played depicted how Defendant D’Elia had acted toward
 10
      Ms. Doe in real life. Ms. Doe suffered terrible anxiety thinking about what
 11
      Defendant D’Elia had done to her.
 12

 13           140.   After seeing Defendant D’Elia in You, Ms. Doe sent him a final email

 14 expressing that she had been too young for what he had done to her and that she

 15 would never be in touch with him again.

 16
                              Ms. Doe Suffered Personal Injury
 17                  As a Result of Defendant D’Elia’s Predatory Behavior
 18           141. Ms. Doe suffered significant emotional, physical, and psychological
 19
      harm as a direct result of Defendant D’Elia’s predatory conduct.
 20
              142. Ms. Doe’s injury and harm have persisted from the time she first
 21

 22
      communicated with and met Defendant D’Elia to this day.

 23                                         COUNT I
 24                                     18 U.S.C. § 2252A

 25           143. Plaintiff incorporates all preceding paragraphs by reference, as though

 26 fully stated herein.

 27

 28
                                                19
                                            COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 20 of 27 Page ID #:93




  1          144. Defendant knowingly received, solicited, possessed, and accessed with
  2
      intent to view sexually explicit images and videos of Ms. Doe over the internet.
  3
             145. Defendant took these actions knowing that Ms. Doe was only 17 years
  4
      old.
  5

  6          146. As Defendant knew, the images and videos were of Ms. Doe as a 17-

  7 year-old minor and depicted, among other things, simulated sexual intercourse,

  8 masturbation, and lascivious exhibition of Ms. Doe’s genitalia and pubic areas.

  9
             147. These images and videos were visual depictions of Ms. Doe engaging
 10
      in sexually explicit conduct as defined by federal child pornography laws. 18
 11
      U.S.C. § 2256(2), (8).
 12

 13          148. The images constituted child pornography as defined by federal child

 14 pornography laws.

 15          149. Title 18 U.S.C. § 2252A(f) creates a civil remedy for any person
 16
      aggrieved by reason of the conduct prohibited under § 2252A(a).
 17
             150. Defendant violated 18 U.S.C. § 2252A by:
 18
                   a.     knowingly mailing, transporting, or shipping using any means of
 19

 20          interstate commerce and/or in or affecting interstate commerce by any means,

 21          including by computer, any child pornography, in violation of 18 U.S.C.
 22          § 2252A(a)(1);
 23
                   b.     knowingly receiving child pornography and/or material that
 24
             contained child pornography, using a means of interstate commerce and/or
 25
             that had been mailed, shipped, or transported in or affecting interstate
 26

 27          commerce by any means, including by computer, in violation of 18 U.S.C.

 28          § 2252A(a)(2);
                                                 20
                                            COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 21 of 27 Page ID #:94




  1               c.     knowingly soliciting through the mails, or using any means of
  2
            interstate commerce and/or in or affecting interstate commerce by any means,
  3
            including by computer, material in a manner that reflects the belief, or that is
  4
            intended to cause another to believe, that the material is or contains an
  5

  6         obscene visual depiction of a minor engaging in sexually explicit conduct, or

  7         a visual depiction of an actual minor engaging in sexually explicit conduct, in
  8         violation of 18 U.S.C. § 2252A(a)(3); and/or
  9
                  d.     knowingly possessing, or knowingly accessing with intent to
 10
            view, any book, magazine, periodical, film, videotape, computer disk, or any
 11
            other material that contains an image of child pornography that has been
 12

 13         mailed, or shipped or transported using any means of interstate commerce

 14         and/or in or affecting interstate commerce by any means, including by
 15         computer, or that was produced using materials that have been mailed, or
 16
            shipped or transported in or affecting interstate commerce by any means,
 17
            including by computer, in violation of 18 U.S.C. § 2252A(a)(5).
 18
            151. There are no affirmative defenses available for any of Defendant’s
 19

 20 conduct in violation of § 2252A(a)(1), (2), or (5) because Ms. Doe was a minor

 21 during all relevant times.

 22         152. There is no affirmative defense available for any of Defendant’s
 23
      conduct in violation of § 2252A(a)(5) because Defendant did not possess less than
 24
      three images of child pornography and made no attempt—promptly, in good faith,
 25
      or otherwise—to take reasonable steps to destroy the images or report the matter to
 26

 27 law enforcement.

 28
                                                21
                                            COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 22 of 27 Page ID #:95




  1         153. Ms. Doe was aggrieved by reason of Defendant’s conduct in violation
  2
      of § 2252A.
  3
            154. Ms. Doe seeks all available relief, including:
  4
                    a.       compensatory and punitive damages;
  5

  6                 b.       temporary, preliminary, or permanent injunctive relief;

  7                 c.       the costs of this civil action and reasonable fees for attorneys and
  8         expert witnesses; and
  9
                    d.       any other appropriate or further relief as this Court deems just
 10
            and proper.
 11

 12                                            COUNT II
                                            18 U.S.C. § 2255
 13
            155. Plaintiff incorporates all preceding paragraphs by reference, as though
 14

 15
      fully stated herein.

 16         156. Title 18 U.S.C. § 2255(a) creates a civil remedy for any person who is a
 17 victim of a violation of any one of several child sexual exploitation and child

 18 pornography statutes and suffered a personal injury as a result.

 19
            157. Defendant knowingly solicited, promoted, viewed, possessed, received,
 20
      and/or transported sexually explicit images and videos of Ms. Doe that had been
 21

 22
      sent to him via the internet.

 23         158. Defendant used, persuaded, induced, and/or enticed Ms. Doe to send
 24 him photos and videos that included the lascivious exhibition of her genitalia and

 25 pubic areas and included images of herself engaging in sexually explicit conduct

 26
      including touching herself sexually and simulating sexual intercourse.
 27

 28
                                                    22
                                               COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 23 of 27 Page ID #:96




  1         159. Defendant intended for Ms. Doe to engage in the sexually explicit
  2
      conduct he requested her to photograph or video-record.
  3
            160. Defendant knew the photos and videos he solicited from Ms. Doe were
  4
      being sent via the internet.
  5

  6         161. Defendant took these actions knowing that Ms. Doe was only 17 years

  7 old.

  8         162. Ms. Doe sent the images and videos, at Defendant’s request.
  9
            163. The images and videos were of Ms. Doe as a 17-year-old minor and
 10
      were visual depictions of Ms. Doe engaging in sexually explicit conduct as defined
 11
      by federal child pornography laws. 18 U.S.C. § 2256(2), (8).
 12

 13         164. The images and videos showed, inter alia, Ms. Doe naked and Ms. Doe

 14 touching herself in sexually explicit ways.

 15         165. Defendant violated 18 U.S.C. § 2251 by:
 16
                   a.     using, persuading, inducing, and/or enticing Ms. Doe, a minor, to
 17
            engage in, with the intent that she engage in, sexually explicit conduct for the
 18
            purpose of producing a visual depiction of such conduct and/or for the
 19

 20         purpose of transmitting a live visual depiction of such conduct, knowing or

 21         having reason to know that such visual depiction would be transported or
 22         transmitted using any means of interstate commerce and/or in or affecting
 23
            interstate commerce or mailed, if that visual depiction was produced or
 24
            transmitted using materials that had been mailed, shipped, or transported in or
 25
            affecting interstate commerce by any means, including by computer, or if
 26

 27         such visual depiction had actually been transported or transmitted using any

 28
                                                23
                                           COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 24 of 27 Page ID #:97




  1       means of interstate commerce and/or in or affecting interstate commerce or
  2
          mailed, in violation of 18 U.S.C. § 2251(a).
  3
          166. Defendant violated 18 U.S.C. § 2252 by:
  4
                   a.   knowingly transporting or shipping using any means of interstate
  5

  6       commerce and/or in or affecting interstate commerce by any means including

  7       by computer or mails visual depictions produced involving the use of a minor
  8       engaged in sexually explicit conduct, and depicting such conduct, in violation
  9
          of 18 U.S.C. § 2252(a)(1);
 10
                   b.   knowingly receiving visual depictions producing involving the
 11
          use of a minor engaged in sexually explicit conduct and depicting that
 12

 13       conduct using any means of interstate commerce or that had been mailed, or

 14       had been shipped or transported in or affecting interstate commerce, or which
 15       contained materials which had been mailed or so shipped or transported, by
 16
          any means including by computer, in violation of 18 U.S.C. § 2252(a)(2);
 17
          and/or
 18
                   c.   knowingly possessing, or possessing with intent to view, 1 or
 19

 20       more films, videotapes, or other matter containing visual depictions produced

 21       involving the use of a minor engaging in sexually explicit conduct and
 22       depicting that conduct, that had been mailed, or had been shipped or
 23
          transported using any means of interstate commerce and/or in or affecting
 24
          interstate commerce, or which had been produced using materials which had
 25
          been mailed or so shipped or transported, by any means including by
 26

 27       computer, in violation of 18 U.S.C. § 2252(a)(4).

 28
                                             24
                                         COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 25 of 27 Page ID #:98




  1         167. There is no affirmative defense available for any of Defendant’s
  2
      conduct in violation of § 2252, including violation of § 2252 (a)(4) because
  3
      Defendant did not possess less than three matters containing visual depictions
  4
      produced involving the use of a minor engaging in sexually explicit conduct and
  5

  6 depicting that conduct, and made no attempt—promptly, in good faith, or

  7 otherwise—to take reasonable steps to destroy the visual depictions or report the

  8 matter to law enforcement.

  9
            168. Defendant violated 18 U.S.C. § 2252A by:
 10
                  a.     knowingly receiving child pornography using a means of
 11
            interstate commerce and/or that had been shipped or transported in or
 12

 13         affecting interstate commerce by any means including by computer, in

 14         violation of 18 U.S.C. § 2252A(a)(2);
 15               b.     knowingly soliciting through the mails, or using any means of
 16
            interstate commerce and/or in or affecting interstate commerce by any means,
 17
            including by computer, material in a manner that reflects the belief, or that is
 18
            intended to cause another to believe, that the material is or contains an
 19

 20         obscene visual depiction of a minor engaging in sexually explicit conduct, or

 21         a visual depiction of an actual minor engaging in sexually explicit conduct, in
 22         violation of 18 U.S.C. § 2252A(a)(3); and/or
 23
                  c.     knowingly possessing, or knowingly accessing with intent to
 24
            view, any book, magazine, periodical, film, videotape, computer disk, or any
 25
            other material that contains an image of child pornography that has been
 26

 27         mailed, or shipped or transported using any means of interstate commerce

 28         and/or in or affecting interstate commerce by any means, including by
                                                25
                                            COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 26 of 27 Page ID #:99




  1         computer, or that was produced using materials that have been mailed, or
  2
            shipped or transported in or affecting interstate commerce by any means,
  3
            including by computer, in violation of 18 U.S.C. § 2252A(a)(5).
  4
            169. There are no affirmative defenses available for any of Defendant’s
  5

  6 conduct in violation of § 2252A(a)(1), (2), or (5) because Ms. Doe was a minor

  7 during all relevant times.

  8         170. There is no affirmative defense available for any of Defendant’s
  9
      conduct in violation of § 2252A(a)(5) because Defendant did not possess less than
 10
      three images of child pornography and made no attempt—promptly, in good faith,
 11
      or otherwise—to take reasonable steps to destroy the images or report the matter to
 12

 13 law enforcement.

 14         171. Ms. Doe suffered personal injury as a result of Defendant’s violation of
 15 18 U.S.C. §§ 2251, 2252, and 2252A.

 16
            172. Ms. Doe seeks all available relief, including:
 17
                   a.     actual damages she has sustained or liquidated damages;
 18
                   b.     the cost of this action, including reasonable attorneys’ fees and
 19

 20         other litigation costs;

 21                c.     punitive damages; and
 22                d.     other preliminary and equitable relief as the Court determines to
 23
            be appropriate.
 24
                                      PRAYER FOR RELIEF
 25
            Plaintiff prays for judgment in favor of Plaintiff and against Defendant,
 26

 27 awarding Plaintiff her compensatory, liquidated, and punitive damages in an amount

 28 to be established at trial; equitable relief enjoining Defendant from any possession
                                                26
                                            COMPLAINT
Case 2:21-cv-01918-MRW Document 10 Filed 03/02/21 Page 27 of 27 Page ID #:100




  1 or action with respect to child pornographic images of Ms. Doe; reasonable

  2
      attorneys’ fees and costs; legal interest; and such other relief as the Court may deem
  3
      just and proper.
  4
                                       JURY DEMAND
  5

  6         Plaintiff respectfully demands a trial by jury.

  7

  8
      Date: March 2, 2021

  9 Respectfully submitted,

 10
      Monica H. Beck                                  /s/ Courtney Abrams
 11   Chloe M. Neely                                  Courtney Abrams (No. 265742)
 12   Members of The Fierberg National                Courtney Abrams, PC
      Law Group, PLLC                                 2711 Sepulveda Blvd., No. 625
 13   Pro hac vice applications to be filed           Manhattan Beach, CA 90266
 14   161 East Front Street, Suite 200                (310) 601-4448 (T)
      Traverse City, MI 49684                         courtney@courtneyabramslaw.com
 15   (231) 933-0180 (T)                              Local Counsel
 16   (231) 252-8100 (F)                              Attorney for Plaintiff Jane Doe
      mbeck@tfnlgroup.com
 17   cneely@tfnlgroup.com
 18   Attorneys for Plaintiff Jane Doe

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 27
                                              COMPLAINT
